Citation Nr: 1046627	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  02-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco Texas.  In July 2006, the Board 
denied the Veteran's claims for service connection for a back 
disorder, bilateral hearing loss, and tinnitus.  The Veteran 
appealed this decision to the Court of Appeals for Veterans 
Claims (Court), which remanded the case to the Board in October 
2008.  In October 2009, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development, and it 
now returns to the Board for appellate review. 

In August 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer(DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  A back disorder was not present in service or shown to be 
causally or etiologically related to the Veteran's military 
service nor may it be presumed to be related to such service.

2.  Bilateral hearing loss was not present in service or shown to 
be causally or etiologically related to the Veteran's military 
service nor may it be presumed to be related to such service.

3.  Tinnitus was not present in service or shown to be causally 
or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations 

The Board observes that this case was remanded by the Board in 
October 2009.  The Court has held "that a remand by this Court 
or the Board confers on the Veteran or other claimant, as a 
matter of law, a right to compliance with the remand orders."  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose 
of the remand was to achieve further development of the claim, 
namely to obtain records from the Social Security Administration 
(SSA) and to schedule VA examinations.  A review of the post-
remand record shows that a CD containing SSA records was received 
and VA examinations for all disabilities on appeal were performed 
in February 2010.  Therefore, the Board determines that the 
RO/AMC substantially complied with the Board's orders in the 
October 2009 remand, and that the Board may now proceed with 
adjudication of the claims.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claims and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claims.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was provided 
with a VCAA notification letter in July 2002, prior to the 
initial unfavorable AOJ decision issued in September 2003.  
Additional letters were sent in October 2003 and January 2005 for 
all claims and in July 2005 for the bilateral hearing loss claim 
only.

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such evidence 
for consideration.  With regard to the notice requirements under 
Dingess/Hartman, a March 2006 letter provided notice as to 
disability ratings and effective dates.  The Board acknowledges 
the defective timing of this notice, but finds that no prejudice 
to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the preponderance 
of the evidence is against the Veteran's service connection 
claims, all questions as to the assignment of disability ratings 
and effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claims and providing him with a VA 
examination.  The Veteran's service treatment records, VA medical 
records and the reports of March 2000, January 2003, and February 
2010 VA examinations, and April 2010 and May 2010 VA opinions 
were reviewed by both the AOJ and the Board in connection with 
adjudication of his claims.  The Veteran has not identified 
additional, relevant treatment records VA needs to obtain for an 
equitable adjudication of the claims.

In October 2010, the Veteran submitted a statement in support of 
his claim.  This statement consists of the Veteran's arguments 
that acoustic trauma should be conceded during active duty.  As 
set out below, the Board has conceded the presence of acoustic 
trauma.  His argument cannot change the outcome of this decision.  
The Veteran also submitted a copy of an article on the types of 
hearing loss and causes.  The fact that acoustic trauma can cause 
hearing loss is well known and was considered in the prior 
decisions.  The submission of this statement and article does not 
require that the case be remanded to the RO for consideration of 
this evidence.  It cannot change the outcome of this decision.  

With regard to the VA examinations, once VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the Board first notes that 
the March 2000 VA examination was conducted in relation to other 
service connection claims, whereas the January 2003 and February 
2010 VA examinations are directed toward the instant claims.  
Nevertheless, the March 2000 VA examination is relevant.  

The Board observes that each of the January 2003 and February 
2010 VA examiners reviewed the claims file, noting relevant 
documents in service treatment records and post-service treatment 
evidence, documented the Veteran's subjective complaints and 
medical history, and examined the Veteran.  However, the January 
2003 VA examiner failed to provide an opinion.  Specifically, the 
examiner indicated that he could not relate the Veteran's 
bilateral hearing loss to his military service without resorting 
to speculation.  This statement does not constitute an opinion.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Similarly, the February 2010 VA audiologist first reported that 
he could not provide an opinion without speculation.  Id.  
Nevertheless, the audiologist was asked to reconsider the case, 
and, thereafter in May 2010, he offered an opinion with a 
detailed rationale based on the evidence of record.  With respect 
to the back claim, the other February 2010 VA examiner supplied 
an opinion as to whether the Veteran likely sustained a back 
injury in service and also to whether his currently diagnosed 
disorders are related to his military service.  There is nothing 
to suggest that any of these examiners' opinion is not 
sufficiently based in the facts of the case or that an arbitrary 
conclusion was reached.  

With regard to the March 2000 VA examination, the examination is 
adequate with respect  to the findings provided, but as discussed 
at length below, the Board determines that the opinion is 
inadequate.  Nevertheless, overall, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claims.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including arthritis 
and organic diseases of the nervous system, to a degree of 10 
percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Back disorder

The Veteran contends that he injured his back when thrown several 
feet during a boiler room accident and when a guy hit him in the 
back in 1966.  Buddy statements relate that the Veteran injured 
his back in service when he was tackled by another solider and in 
the steam room incident.  They also report that the Veteran 
claimed that he had to perform a lot of lifting, turning, 
twisting, and crawling in and out of the steam drum, hurting his 
back.  Therefore, the Veteran contends that service connection is 
warranted for a back disorder.  

Service treatment records reflect that in May 1966, the Veteran 
sustained second and third degree burns to his back, chest, and 
face from steam escaping after he opened a steam valve.  
Laboratory studies and x-rays were within normal limits.  After 
treatment of the burns, he was discharged and returned to duty.  
No complaint, treatment, or diagnosis related to the back was 
documented.  At his June 1968 separation examination light scars 
on the back and left side were noted.  His lower extremities and 
spine were clinically evaluated as normal.

Post-service treatment evidence shows that the Veteran has local 
advanced degenerative disc disease of L5-S1 and spondylosis 
(arthritis) of the spine.  Thus, he meets the criterion of a 
current disability.  
However, the competent and probative evidence is against a nexus 
between the current disorder and the Veteran's service.   First, 
the Board notes that the Veteran has a current diagnosis of 
arthritis of the spine; however, the arthritis was not diagnosed 
within one year of discharge in June 1968.  Therefore, service 
connection for a back disorder is not warranted on a presumptive 
basis.    

The service treatment records show that an incident in the boiler 
room did, in fact, occur.  However, the service treatment records 
are negative for complaints of a back disorder at any time.  The 
Board acknowledges the Veteran's claims that his complaints were 
ignored; however, the Board must note that at his June 1968 
separation examination when the Veteran provided his self-
reported medical history, he failed to report a history of back 
pain or injury.  Further, the earliest documented complaint in 
the record is the April 1994 application for benefits, and no 
clinical documentation of a back disorder is dated prior to March 
2000.  At his August 2004 DRO hearing, the Veteran testified that 
he had not sought treatment until 2000.  The lapse in time 
between service and the first complaints and diagnoses weighs 
against the Veteran's claim.  The Board may, and will, consider 
in its assessment of a service connection claim the passage of a 
lengthy period of time wherein the Veteran has not complained of 
the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (en banc). 

The February 2010 VA examiner reviewed the claims file and 
examined the Veteran, extensively documenting findings and test 
results.  The examiner was asked to opine whether it is at least 
as likely as not that the Veteran sustained an injury from being 
hit in the back or falling from a catwalk as he describes.  The 
examiner concluded that it was not likely that such injuries 
would not have been documented in the service treatment records.  
He noted that the Veteran's service treatment records said 
nothing about his back at the time he sustained the burns and 
that if he had felt "paralyzed" after being hit in the back it 
is not likely that the Veteran would not have sought treatment 
for that injury.  Finally, the examiner opined that, for the 
above reasons, the Veteran's current spondylosis of the lumbar 
spine and mild degenerative disease of the sacroiliac joints are 
not related to service or a result of the claimed in-service 
injury.
In contrast, the March 2000 VA examination report states that the 
Veteran's back complaints are from his reported in-service fall 
of approximately 10 feet.  However, this statement is a simply a 
reiteration of the Veteran's assertions as to his in-service 
injury.  Moreover, the examiner stated that his review of medical 
records was conducted via the Veteran's verbal history; thus, he 
did not review the claims file.  

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the Veteran, but the Board may reject a medical 
opinion that is based on facts provided by the Veteran that have 
been found to be inaccurate or that have been contradicted by 
other facts in the record.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  Further, the mere fact that an examiner did not 
have access to the claims file does not render the opinion 
inadequate; if the medical history provided to the examiner from 
other sources, such as the Veteran, is complete, then a review of 
the claims file by the examiner is not wholly necessary for the 
examiner to form a well-reasoned opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (2008) (holding that it is the 
factually accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed, 
that contributes probative value to a medical opinion).  However, 
as reflected by the above discussion, the Veteran's account of 
his medical history is not an accurate representation of the 
history documented in the claims file.  

In addition, although the Board acknowledges the Veteran's report 
to the examiner that his back injuries were ignored when he was 
treated for his burns in service, the fact that the examiner did 
not have access to the claims file and the lack of documentation 
in the service treatment records and post-service record until 
the March 2000 examination weighs against the examiner's 
statement having probative value with regard to a service 
connection claim.  Moreover, the February 2010 VA examiner 
indicated that the Veteran's claimed injuries as described would 
have been unlikely to go undocumented.   

Finally, an opinion that contains only data and conclusions is 
afforded no weight.  Id.  The March 2000 VA examiner provided no 
rationale for his statement that the back complaints stemmed from 
the Veteran's reported in-service injury.  For these reasons, the 
Board determines that the March 2000 VA examiner's opinion lacks 
probative weight.   

Under certain circumstances, lay statements may serve to support 
a claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is 
competent to describe his perceived symptoms of a back disorder, 
such as pain and feelings of limitation of function, but he is 
not competent to diagnose a back disorder or assess the etiology 
of such a disorder.  There are manifold causes of such symptoms 
and the development of such disorders, and the Veteran as a 
layperson is simply not competent to determine which of these 
many disorders and causal factors are the most likely in this 
case.  Therefore, the Veteran's statements alone are not 
sufficient to establish causation of his current back disorders.  

Accordingly, the Board finds that the competent and probative 
evidence is against a nexus between the Veteran's currently 
diagnosed back disorders and his military service.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a back 
disorder.  Therefore, his claim must be denied.
    
Bilateral hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran contends that his current bilateral hearing loss and 
tinnitus are a result of noise exposure from turbine engines and 
cannon blasts during enlistment.  As such, he claims that service 
connection is warranted for his bilateral hearing loss and 
tinnitus.

The Board observes that the Veteran has reported acoustic trauma 
while serving in the U.S. Navy.  Although the Veteran's service 
treatment records do not contain any documentation as to noise 
exposure, the Veteran is competent to describe the nature and 
extent of his in-service noise exposure and such is consistent 
with his service on Naval vessels, to include the U.S.S. Mullany 
and U.S.S. England as noted in his service personnel records.  
See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).   

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  His June 1968 service separation examination reveals 
that the Veteran received 15 out of 15 on his hearing test at 
that time, and there is no reference to tinnitus.  Nevertheless, 
the Board observes that post-service records demonstrate 
diagnoses of bilateral hearing loss and tinnitus.  

During the appeal period, the Veteran underwent VA audiological 
examinations on two occasions.  In January 2003, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
25
25
25
LEFT
55
40
40
65
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  The 
examiner diagnosed, in the right ear, mild to moderate conductive 
hearing loss through 1000 Hertz, within normal limits at 2000 to 
4000 Hertz, moderate to profound sensorineural hearing loss at 
6000 to 8000 Hertz, and, in the left ear, mild to moderately 
severe conductive hearing loss through 1000 Hertz, moderately 
severe to profound sensorineural hearing loss at 3000 to 8000 
Hertz.  

At the February 2010 VA examination, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
40
40
55
LEFT
50
35
60
70
75
 
Speech audiometry revealed speech recognition of 100 percent in 
the right ear and 98 percent in the left ear.  The examiner 
diagnosed moderately severe mixed hearing loss in the right ear 
and moderate to severe mixed hearing loss in the left ear.  

Based on the documented pure tone thresholds, the Board finds 
that the contemporary medical evidence demonstrates a current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  Also, 
tinnitus is readily observable by laypersons and does not require 
medical expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the Veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the two VA examinations.  As a 
result, the Board finds that the Veteran has a current diagnosis 
of tinnitus.  

Nevertheless, the Board finds that the competent and probative 
evidence is against a finding of a relationship between the 
Veteran's claimed in-service noise exposure and his current 
disabilities of hearing loss and tinnitus.  The Board first 
considered whether service connection is warranted for bilateral 
hearing loss on a presumptive basis.  There is no competent 
evidence showing that the Veteran manifested a sensorineural 
hearing loss to a degree of 10 percent or more within one year 
following his service discharge in June 1968.  The Veteran is 
competent to report that he experiences hearing loss but he is 
not competent to quantify the extent of hearing loss in terms of 
Hertz.  Moreover, the competent evidence of record does not 
reflect that the Veteran's hearing loss is sensorineural in 
nature.  As such, presumptive service connection is not warranted 
for the Veteran's hearing loss disability.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

With respect to service connection on a direct basis, the Board 
again notes that the only sufficient opinion of record is the May 
2010 addendum to the February 2010 VA examination.  The examiner 
noted that the 15/15 whispered-voice test at separation indicated 
hearing within normal limits and that there were no complaints of 
tinnitus in service.  Moreover, the examiner observed that the 
Veteran's mixed hearing loss is not a type associated with noise 
exposure, but may be due to a variety of other causes.  For the 
above reasons, the examiner opined that it is less likely as not 
that the Veteran's current hearing loss and tinnitus are the 
result of noise exposure in service.  

Furthermore, the Veteran did not complain of any hearing loss or 
tinnitus until November 1999, approximately 31 years after 
separation from service.  The Board also notes that the Veteran 
had filed a claim for service connection in April 1994, but did 
not mention any hearing difficulty.  The earliest date associated 
with tinnitus is approximately 1973, based on the assertion at 
the January 2003 VA examination that his tinnitus had begun 30 
years prior, five years after discharge.  The first clinical 
evidence showing hearing loss and tinnitus is the report of the 
January 2003 VA audiological examination.  The absence of 
complaint, treatment, or diagnosis for a length of time after 
discharge weighs against the Veteran's claim that the disorder 
began in, or was caused by, service.  See, e.g., Maxson at 453.  

Further, as indicated the only competent and probative opinion of 
record is against finding a relationship between the Veteran's 
hearing difficulties and his military service.  The Board has 
contemplated the Veteran's statements in support of his claim.  
The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., perceived hearing impairment.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not 
competent to provide evidence as to the appropriate diagnosis for 
this impairment or to determine the etiology of the disorder.  
See Espiritu at 494.  The Veteran's lack of competency to 
diagnose and assess causation is underscored by the fact that his 
hearing loss is mixed as opposed to sensorineural hearing loss 
and that the etiologies of the two types of hearing loss are 
different.  Thus, the Veteran may speak to his perceived 
symptomatology, but he is not competent to offer evidence as to 
cause of those symptoms.  Consequently, the competent and 
probative evidence is against a relationship between the 
bilateral hearing loss and tinnitus and the Veteran's military 
service.

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as there is no competent and probative 
evidence in favor of the Veteran's claims, the preponderance of 
the evidence is against service connection for bilateral hearing 
loss and tinnitus.  Therefore, the benefit of the doubt doctrine 
is not applicable in the instant appeal, and the service 
connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 




ORDER

Service connection for a back disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


